113 U.S. 565
5 S.Ct. 639
28 L.Ed. 998
FUSSELLv.HUGHES and others.1
February 2, 1885.

1
The bill in this case was also filed November 20, 1879. It was based on the same alleged title as that in Fussell v. Gregg, ante, 631, and was brought for a part of the lands covered by the same entry and survey, and prayed for the same relief. The same defenses were pleaded. It follows, from what has been said in Fussell v. Gregg, supra, that this suit is not within the jurisdiction of a court of equity, and that the plaintiff has no right whatever to the lands to which she seeks to establish title, and of which she prays to be put in possession. The decree of the circuit court by which the bill was dismissed was therefore right. Decree affirmed.



1
 S. C. 8 Fed. Rep. 384.